Citation Nr: 0021890	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran had active service from December 1966 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In November 1999, the veteran testified before a member of 
the Board at a videoconference hearing.  Correspondence in 
the claims file indicates that the veteran accepted that 
hearing in lieu of an "in-person" hearing before a Board 
member.  See 38 C.F.R. § 20.700(e) (1999). 


FINDINGS OF FACT

1. In a rating decision dated in August 1970, the RO denied 
service connection for residuals of a back injury; the 
veteran did not perfect an appeal therefrom.

2. The evidence received subsequent to the August 1970 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  No competent evidence has been submitted that links a 
current hearing loss to service.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a back disability 
has not been received; the August 1970 rating decision is 
final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  A well-grounded claim of entitlement to service 
connection for hearing loss has not been submitted.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); see also Hickson 
v. West, 12 Vet. App. 247 (1999).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for a back disability

The RO, in its August 1970 decision, denied service 
connection for residuals of a back injury.  As the veteran 
did not timely appeal, that determination became final.  
Thus, new and material evidence is required to reopen the 
veteran's claim.

The basis for the RO's August 1970 denial was that the 
evidence showed a normal orthopedic examination following 
service discharge, even though the veteran had a back injury 
in basic training in early 1967 and he complained of back 
pain in May 1968.  Since that time, the veteran testified at 
a personal hearing and additional medical records have been 
submitted.  

An examination conducted in association with the veteran's 
reserve service in June 1976 was negative for back 
abnormalities; clinical evaluation of the spine was normal.  

A letter dated in November 1997 from JWS, DC, indicates that 
the veteran presented for treatment in September 1997 
following involvement in a motor vehicle accident.  His 
complaint was low back pain, described as sharp and of an 
intermittent nature.  The diagnoses were lumbar, cervical and 
thoracic sprain/strain.  Due to the mechanism of the type of 
injury to the lumbar and cervical spine with resulting 
ligamentous injury, there was general weakening of the 
supportive tissue structure in the areas damaged.  The 
weakness might very well predispose these areas to further 
trouble from aggravation or trauma which might not have 
otherwise bothered the veteran prior to the accident.   

The veteran testified before a member of the Board in 
November 1999.  The veteran stated that he first injured his 
back during basic training.  Hearing transcript (T.), 3.  He 
testified that after boot camp and through his military 
career, he continued to have back trouble.  The back pain 
then continued after service.  T. 4.  He indicated that the 
back caused him problems for over 30 years.  T. 6.  

In this case, the evidence previously considered by the RO 
did not include competent evidence of a nexus between a 
current back disability that, if present, was shown to relate 
to any incident of service or findings therein.  The 
veteran's additional statements/testimony are not competent 
to establish a diagnosis of any post-service back disorder; 
nor are such sufficient to establish a causal relationship 
between his post-service back problems and service.  There is 
no indication in the record that the veteran has the training 
or medical expertise to provide a competent opinion as to 
medical diagnosis or medical causation.  As such, those 
statements/testimony are not material and not sufficient to 
reopen the claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court, in Moray v. Brown, 5 Vet. App. 211, 214 
(1993), extended the principal of Grottveit v. Brown, 5 Vet. 
App. 91 (1993), to hold that if lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  In 
this case, the crucial basis for the prior denial was that 
there was no medical evidence of a post-service back 
disability, which was related to service.  

The medical evidence that has been submitted since the last 
prior denial that shows a back disability is a letter dated 
in 1997 from a private doctor who discussed the impact of a 
post-service motor vehicle accident on the veteran's entire 
spine.  This medical evidence does not relate the veteran's 
current back disability to service in any way.  Thus, it does 
not constitute new and material evidence on which to reopen 
his claim.  See Cox v. Brown, 5 Vet. App. 95 (1993) (Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence).  The 1976 examination 
report that revealed normal findings of the back does not 
tend to show that the veteran had a back disability of 
service origin.  Thus, this report is also not new and 
material.  

In short, the evidence added to the file since the August 
1970 decision is either cumulative or duplicative of 
previously considered evidence and does not contain any 
competent [medical] opinion relating currently shown back 
problems to the veteran's period of military service.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the additional 
evidence does not bear directly or substantially upon the 
specific matter under consideration.  Absent such 
materiality, the additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim and the veteran's claim is not now 
reopened.  38 C.F.R. § 3.156(a).  
    
Accordingly, the Board concludes that no new and material 
evidence has been presented to warrant reopening the claim 
and the August 1970 rating decision that denied entitlement 
to service connection for a back disability remains final.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the April 
1999 statement of the case informing the veteran of the laws 
and regulations pertinent to new and material evidence cases, 
and advising him of what constituted new and material 
evidence.  Further, the VA is not on notice of any 
outstanding evidence that would constitute new and material 
evidence.    

Service connection for hearing loss

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

In the instant case, the veteran's service entry examination 
of December 1966 revealed audiometer findings of:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
5
-5
-5
0
-5

The November 1968 service separation examination revealed 
audiometer readings of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
-5
-5

0

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Accordingly, the service records do not tend to show that a 
hearing loss was incurred in or aggravated by service.  

Where a veteran served continuously for 90 days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In this case, there has been no 
competent evidence submitted that tends to show that service 
connection is warranted on a presumptive basis.  That is, 
there is no medical evidence demonstrating that the degree of 
hearing loss required within the presumptive period was 
present.  

During VA examination dated in November 1969, the veteran 
stated that his wife accused him of being hard of hearing.  
Possible mild hearing loss was noted.  No audiometer readings 
were accomplished.  

On reserve examination in June 1976, audiometric findings 
were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50

5
LEFT
15
5
35

60

A private audiometric evaluation dated in August 1997 
revealed mild to moderately severe sensorineural hearing loss 
(SNHL) of the left and mild to profound SNHL of the right.  

At his November 1999 hearing, the veteran stated that he was 
around many helicopters and artillery rounds firing weapons 
during service, and he now wore hearing aids because he was 
unable to hear.  His opinion was that his hearing loss 
related to his military service.  T. 6.  

Initially, the Board notes that the 1969 VA examination 
report does not contain sufficient information on which to 
conclude that the provisions of 38 C.F.R. § 3.385 were met or 
that any hearing loss was to a degree of 10 percent.  
Further, the 1976 report, which showed that the provisions of 
38 C.F.R. § 3.385 were met, and 1997 private medical report, 
which documents the presence of SNHL, do not link such 
hearing loss to service.  In the absence of competent medical 
evidence that provides a nexus between current hearing loss 
and service, the veteran's claim is not well grounded.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Caluza, supra.

At his November 1999 hearing, the veteran testified that he 
related his hearing loss to service.  During the course of 
his pursuit of benefits with VA, the veteran also submitted a 
Vietnam Combat Certificate.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), 

The Federal Circuit addressed the ramifications of 
38 U.S.C.A. § 1154(b) in Collette v. Brown, 82 F. 3d 
389(1996).  In Collette, the Federal Circuit specifically 
agreed with the Court's analysis in Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Federal Court also set out a three-step 
analysis for applying 38 U.S.C.A. § 1154(b).  First, it must 
be determined that there is "satisfactory lay or other 
evidence of service incurrence or aggravation" of disease or 
injury due to combat.  Second, it must be determined whether 
such evidence is "consistent with the circumstances, 
conditions or hardships of such service."  If both of these 
inquiries have been answered in the affirmative, then a 
factual presumption arises that the disease or injury is 
service connected.  The third step of the analysis is to 
determine whether the government has rebutted the established 
presumption of in service incurrence by "clear and 
convincing evidence to the contrary."  82 F. 3d 392-3.   

With regard to these special provisions for combat veterans, 
the Board notes that Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  In the instant case, the veteran has not submitted 
the competent (medical) evidence that relates his post-
service hearing loss to service.  As discussed above, the 
veteran's own opinion of a causal relationship between a 
medical condition and service is not sufficient to well 
ground the claim.  Espiritu, 2 Vet. App. at 494.  
Consequently, his claim is not well grounded and must be 
denied.  


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a back 
disability, the appeal is denied.

Service connection for hearing loss is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

